


Exhibit 10(a)


$ _________ Maximum Performance Cash    Date of Grant: January 3, 2014




2014 PERFORMANCE CASH AWARD


2004 OMNIBUS STOCK AND INCENTIVE PLAN


FOR DENBURY RESOURCES INC.


This PERFORMANCE CASH AWARD (this “Award”) made effective on the Date of Grant
by Denbury Resources Inc. (the “Company”) in favor of «Officer_Name» (“Holder”).


WHEREAS, in accordance with Section 17 of the 2004 Omnibus Stock and Incentive
Plan for Denbury Resources Inc., as amended and/or restated (the “Plan”), the
Committee may grant performance-based Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn a maximum of $__________ based on the performance factors set forth in
this Award, and subject to all of the provisions, including without limitation
the Vesting provisions, of the Plan and this Award; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, all of
which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.
Performance Cash Grant. The Company hereby grants Holder the right to earn, Vest
in and be paid on the Payment Date, up to $________ (“Performance Cash”) subject
to the terms and conditions set forth in the Plan and in this Award.



2.
Definitions. All words capitalized herein that are defined in the Plan shall
have the meaning assigned them in the Plan; other capitalized words shall have
the following meaning, or shall be defined elsewhere in this Award:



(a) “Actual Reported Production” means production of oil, condensate, natural
gas liquids (“NGLs”), natural gas, synthetic oil, and synthetic gas expressed on
a BOE-per-day basis, as reported in each Peer Company’s and the Company’s Form
10-K for the Performance Period, excluding production generated from each such
company’s equity-method investee(s), if any.


(b) “BOE” means Barrels of Oil Equivalent, and for all purposes hereof, will be
calculated using the ratio of one barrel of crude oil, condensate or NGLs to six
thousand cubic feet of natural gas.


(c) “Calculated Estimate of General and Administrative Expense” means for each
Non-Upstream-Focused Company, individually, (i) the quotient (rounded to four
decimals and expressed as a percentage) of (x) its oil and natural gas revenues
derived from exploration and production activities (as disclosed in its Form
10-K for the Performance Period in accordance with Financial Accounting
Standards Board Codification (“FASC”) 932-235-50 (”FAS 69”) in its Form 10-K for
the Performance Period), divided by (y) its total revenues reported on its
consolidated income statement in its Form 10-K for the Performance Period;
multiplied by (ii) its total general and administrative expenses for the
Performance Period as reported on its consolidated income statement in its Form
10-K.


(d) “Change in Future Development Costs” means for each Peer Company and the
Company, future development costs at December 31, 2014 less future development
costs at December 31, 2013, as reported in each Peer Company’s and the Company’s
Form 10-K disclosure of its standardized measure of discounted future net cash
flows from proved oil, condensate, natural gas liquid (“NGL”), natural gas,
synthetic oil, and synthetic gas (or other nonrenewable natural resources that
are intended to be upgraded into synthetic oil and gas) reserves.





1

--------------------------------------------------------------------------------




(e) “Change in Unproved Properties” means for each Peer Company and the Company,
the balance of unproved or unevaluated oil and natural gas properties at
December 31, 2014 less the balance of unproved or unevaluated oil and natural
gas properties at December 31, 2013, as reported on each Peer Company’s and the
Company’s Form 10-K.


(f) “CO2 Discovery and Operating Expenses” means expense related to the
exploration or production of CO2 included in the Company’s Statement of
Operations in its Form 10-K.


(g) “Committee Percentage Point Reduction” means the number (if any) of
Performance Percentage Points (not in excess of the Committee Percentage Point
Reduction Limitation) by which the Committee reduces Holder’s Performance
Percentage Points in accordance with Section 7 hereof.


(h) “Committee Percentage Point Reduction Limitation” means the lesser of (i)
forty (40) Performance Percentage Points, or (ii) the product of (x) Holder’s
Performance Percentage Points earned during the Performance Period as determined
prior to the application of the Committee Percentage Point Reduction, multiplied
by (y) twenty-five percent (25%).


(i) “Development Capital Expenditures” means, for each Fiscal Year period within
the Performance Period, the sum of the amounts of the line items presented in
the “Cash Flow Used for Investing Activities” (or similar) section of the
Company’s Statement of Cash Flows in its Form 10-K for such Fiscal Year that
represent the Company’s oil and natural gas and CO2 development activities
(which for example included in the Company’s Form 10-K for 2013 capital
expenditures for oil and gas; CO2 properties; and pipelines and plants), as such
line items showing amounts of capital expenditures may change from year to year,
adjusted to include the change in accruals related to those expenditures during
the Fiscal Year (as disclosed in the Company’s financial statement footnotes
filed in its Form 10-K). As a point of clarification, Development Capital
Expenditures should include all capital expenditures incurred during the Fiscal
Year, regardless of whether those capital expenditures were paid in cash during
the year or recorded as a liability for future payment. Development Capital
Expenditures do not include cash outflows incurred to acquire, or invest in,
businesses or properties.


(j) “Disability” means, without limitation, the same as it does in the Plan.


(k) “Earned Performance Cash” means the amount of Performance Cash earned during
the Performance Period as described and calculated in Section 8 hereof.


(l) “Finding and Development Cost per BOE” means for each Peer Company and for
the Company, individually, the quotient of (i) the sum of (a) the number in the
table in Appendix A in Column 2, opposite each such company’s name presented in
the table in Appendix A in Column 1, and (b) its Performance Period Finding and
Development Cost, divided by (ii) the sum of (x) the number in the table in
Appendix A in Column 3, opposite each such company’s name presented in the table
in Appendix A in Column 1 and (y) its Performance Period Net Reserve Additions.


(m) “Fiscal Year” means the 12-month period adopted by the Company for financial
reporting purposes.


(n) “General and Administrative Expense” means the general and administrative
expense included in the Company’s consolidated Statement of Operations in its
Form 10-K filing.


(o) “Lease Operating Expense” means the lease operating expense related to the
production of oil, natural gas, natural gas liquids, synthetic oil and synthetic
gas included in the Company’s Statement of Operations in its Form 10-K.


(p) “Non-Upstream-Focused Company” means the Peer Companies so designated in
Appendix B.


(q) “Peer Company” means each of the companies listed in Appendix B hereto that
files a Form 10-K that includes financial statements covering the Performance
Period with the Securities and Exchange Commission by March 1, 2015.


(r) “Payment Date” means the date on which Performance Cash Vested and earned
under this Award is paid to Holder, which shall be any date selected by the
Committee which is not later than 30 days after the Vesting Date or such later
date as may be caused by unusual circumstances beyond the reasonable control of
the Committee.


(s) “Performance Cash” means the amount of cash subject to this Award, as shown
on the first page of this Award.





2

--------------------------------------------------------------------------------




(t) “Performance Measures” include the following: the (i) Production Measure,
(ii) Total Cost Measure, (iii) Capital Efficiency Ratio Measure and (iv) Reserve
Replacement Measure, as set forth herein; provided, further, that when reference
to a specific Performance Measure is intended, reference will be made to such
specific Performance Measure.


(u) “Performance Percentage” means the excess of (i) Holder’s aggregate
Performance Percentage Points, over (ii) the Committee Percentage Points
Reduction, if any, determined as of the last day of the Performance Period.


(v) “Performance Percentage Points” means, collectively, the points, designated
as Performance Percentage Points, earned with respect to each Performance
Measure during the Performance Period.


(w) “Performance Period” means the period beginning on January 1, 2014, and
ending on December 31, 2014.


(x) “Performance Period Finding and Development Cost” means, as reported in each
Peer Company’s and the Company’s Form 10-K in accordance with FAS 69 for the
Performance Period and excluding any costs generated by each such company’s
equity method investee(s), if any, (x) the sum of (i) its property acquisition,
exploration and development costs incurred (including asset retirement
obligations), (ii) its Change in Future Development Costs, and (iii) its
depletion and depreciation expense related to CO2 properties and CO2 pipelines,
if any, less (y) its Change in Unproved Properties.


(y) “Performance Period Net Reserve Additions” means as reported in each Peer
Company’s and the Company’s Form 10-K in accordance with FAS 69 for the
Performance Period the sum of (i) its oil, condensate, NGL, natural gas,
synthetic oil, synthetic gas (or other nonrenewable natural resources that are
intended to be upgraded into synthetic oil and gas) proved reserve extensions
and discoveries; (ii) its proved reserves from improved recovery; (iii) its
revisions of previous proved reserves estimates and (iv) acquisition of minerals
in place; each excluding those owned by an equity method investee(s), expressed
on a BOE basis.


(z) “Performance Period Pretax Operating Income” means, (a) for Upstream-Focused
Companies, pre-tax income, as reported on the consolidated Income Statement in
each Peer Company’s and the Company’s Form 10-K for the Performance Period,
adjusted to exclude the following items, as applicable: (i) interest income and
expense; (ii) exploration expense; (iii) depletion, depreciation, amortization
and accretion expense; (iv) commodity derivative gains and losses; (v)
impairment charges; (vi) gains and losses incurred on the extinguishment of
debt; and (vii) gains and losses incurred on the purchase or sale of assets, and
(b) for Non-Upstream-Focused Companies, pre-tax income, as reported by the Peer
Company or the Company in accordance with FASC 932-235-50 (previously FAS 69),
adjusted to exclude the following items, as applicable: (i) interest income and
expense; (ii) exploration expense; (iii) depletion, depreciation, amortization
and accretion expense; (iv) commodity derivative gains and losses; (v)
impairment charges; (vi) gains and losses incurred on the extinguishment of
debt; (vii) gains and losses incurred on the purchase or sale of assets, and
(vii) general and administrative expenses. Performance Period Pretax Operating
Income for Non-Upstream-Focused Entities will also be reduced by such company’s
Calculated Estimate of General and Administrative Expense. Performance Period
Pretax Operating Income will include all operations of each such company, other
than those related to an equity-method investment, including operations that
qualify as discontinued operations under generally accepted accounting
principles in the United States of America.


(aa) “Performance Period Pretax Operating Income per BOE” means for each Peer
Company and for the Company, its Performance Period Pretax Operating Income
divided by its Actual Reported Production.


(ab) “Plant Operating Expense” means operating expenses related to the operation
of the Riley Ridge gas processing facility or other gas production or separation
facilities, as reported in the Company’s trial balance.


(ac) “Post Separation Change in Control” means a Change in Control which follows
Holder’s Separation, but results from the Commencement of a Change in Control
that occurs prior to Holder’s Separation. For all purposes of this Award, the
term “Commencement of a Change in Control” means the date on which any material
action, including without limitation through a written offer, open-market bid,
corporate action, proxy solicitation or otherwise, is taken by a “person” (as
defined in Section 13(d) or Section 14(d)(2) of the 1934 Act), or a “group” (as
defined in Section 13(d)(3) of the 1934 Act), or their affiliates, to commence
efforts that, within 12 months after the date of such material action, leads to
a Change in Control involving such person, group, or their affiliates.
    
(ad) “Target Performance Cash” means $_______ of Performance Cash, which is the
amount of Performance Cash which will be Earned if Holder’s Performance
Percentage is 100%.


(ae) “Upstream-Focused Companies” means the Company and those companies so
designated in Appendix B.



3

--------------------------------------------------------------------------------






(af) “Vesting Date” means March 31, 2015.


3.
Performance Percentage Points Earned With Respect To The Production Measure.



(a)Production Based Performance Percentage Points. The Performance Percentage
Points which will be credited to Holder with respect to the Production Measure
are set forth in the following Chart based on the Average Annual Production
Percentage. The “Average Annual Production Percentage” means the quotient
(rounded to four decimal places and then expressed as a percentage) of (x) the
Adjusted Production for such Performance Period, divided by (y) the Production
Target for such Performance Period specified in Appendix C to this Award.
 
Average Annual Production Percentage
Performance Percentage Points
A.
103.87% or more
60
B.
101.94% to 103.86%
48
C.
100.00% to 101.93%
36
D.
96.77% to 99.99%
24
E.
Less than 96.77%
0



(b)Adjusted Production. For purposes of this Award, the “Adjusted Production”
shall be equal to (i) the Actual Reported Production of the Company as reported
in the Company’s Form 10-K for the Performance Period, minus (ii) the average
daily production related to a property acquired during such Performance Period,
such amount to be the lesser of (a) the actual daily production for such
Performance Period from the acquired property or incremental property interest
(if a partial interest) or (b) the forecasted daily production (as may be
publicly disclosed at the first to occur of disclosure of the Company’s
agreement to purchase the property, or its purchase of the property) related
thereto for such Performance Period for the property, plus (iii) that portion of
the Production Target which is directly attributable to any property disposed of
or sold during such Performance Period for the period during which the Company
did not own the property.


4.
Performance Percentage Points Earned With Respect To The Total Cost Measure.



(a)Total Cost Based Performance Percentage Points. The Performance Percentage
Points which will be credited to Holder with respect to the Total Cost Measure
are set forth in the following Chart based on the Total Cost. The “Total Cost”
means (rounded to the nearest whole dollar), (i) for the Performance Period, the
sum of (v) Development Capital Expenditures, (w) Lease Operating Expense, (x)
Plant Operating Expense, (y) CO2 Discovery and Operating Expense and (z) General
and Administrative Expense, in each case incurred during the Performance Period
plus (ii) Adjustments to Total Cost for the Performance Period.
 
Total Cost
Performance Percentage Points
A.
< $1,950 million
60
B.
$1,951 million - $2,050 million
48
C.
$2,051 million - $2,150 million
36
D.
$2,151 million - $2,250 million
24
E.
More than $2,250 million
0



(b)Adjustments to Total Cost. For purposes of this Award, “Adjustments to Total
Cost” means (i) for properties sold during the Performance Period, the
Development Capital Expenditures, Lease Operating Expense, Plant Operating
Expense, CO2 Discovery and Operating Expense, and General and Administrative
Expense contained in budget for the Performance Period for that portion of such
Performance Period during which the Development Capital Expenditures, Lease
Operating Expense, Plant Operating Expense, CO2 Discovery and Operating Expense,
and General and Administrative expense related to such properties are not
included in the Company’s cash flows or financial results minus (ii) for the
Performance Period, the sum of Development Capital Expenditures, Lease Operating
Expense, Plant Operating Expense, CO2 Discovery and Operating Expense, and
General and Administrative Expenses incurred by the Company related to
properties acquired during the Performance Period.





4

--------------------------------------------------------------------------------




5.
Performance Percentage Points Earned With Respect to Capital Efficiency Ratio
Measure.



(a)Capital Efficiency Ratio. The “Capital Efficiency Ratio” means, for the
Company and each Peer Company, expressed as a percentage for each such company,
the quotient of (i) its Performance Period Pretax Operating Income per BOE,
divided by (ii) its Finding and Development Cost per BOE. The Capital Efficiency
Ratio of the Company and each Peer Company is to be calculated as soon as
practicable following the Performance Period. Once calculated for the Company
and for each Peer Company, the exact Capital Efficiency Ratio, expressed as a
percentage, for each such company shall be listed in Column 3 of the table below
in descending order of their respective Capital Efficiency Ratio from the
highest percentage to the lowest percentage. Column 2 of the table below shall
reflect each such company’s name. The Company’s “Capital Efficiency Percentage”
will be that percentage opposite the ranking of the Company in column 1 of the
table below, shown in the appropriate “Number of Companies” Column. The
appropriate “Number of Companies” Column is the column with the number
equivalent to the sum of a) the number of Peer Companies plus b) one (the
Company).


Column 1
Column 2
Column 3
“Number of Companies” Columns
Ranking
Company Name
Capital Efficiency Ratio
13
12
11
10
9
8
1
 
 
100%
100%
100%
100%
100%
100%
2
 
 
92%
92%
91%
90%
88%
88%
3
 
 
85%
83%
82%
80%
77%
75%
4
 
 
77%
75%
73%
70%
66%
63%
5
 
 
69%
67%
64%
60%
55%
50%
6
 
 
62%
58%
55%
50%
44%
38%
7
 
 
54%
50%
45%
40%
33%
25%
8
 
 
46%
42%
36%
30%
22%
13%
9
 
 
38%
33%
27%
20%
11%
 
10
 
 
31%
25%
18%
10%
 
 
11
 
 
23%
17%
9%
 
 
 
12
 
 
15%
8%
 
 
 
 
13
 
 
8%
 
 
 
 
 



(b)Performance Percentage Points. The Performance Percentage Points which will
be credited to Holder with respect to the Capital Efficiency Percentage are set
forth in the following Chart:
 
Capital Efficiency Percentage
Performance
Percentage Points
A.
>= 90% to 100%
 60
B.
>= 70% and < 90%
 48
C.
>= 50% and < 70%
 36
D.
>= 30% and < 50%
 24
E.
Less than 30%
 0

 
6.
Performance Percentage Points Earned With Respect To The Reserve Replacement
Measure.



The Performance Percentage Points Holder will earn with respect to the Reserve
Replacement Measure will be based on the Company’s Reserve Replacement
Percentage for the entire Performance Period. “Reserve Replacement Percentage”
means the quotient (rounded up to 3 decimal places and then expressed as a
percentage) of (i) the Company’s Final Reserves less its Initial Reserves,
divided by (ii) Actual Reported Production for the Company for the Performance
Period.


(a)Performance Percentage Points. The Performance Percentage Points which will
be awarded Holder for the Performance Period with respect to the Reserve
Replacement Measure are set forth in the following Chart:



5

--------------------------------------------------------------------------------




 
Reserve Replacement Percentage
Performance Percentage Points
A.
300% or more
20
B.
200% to 299%
16
C.
150% to 199%
12
D.
100% to 149%
8
E.
Less than 100%
0



(b)Initial Reserves. For purpose of this Award, “Initial Reserves” means the
total Company proved oil, condensate, NGL, and natural gas reserve quantities as
of December 31, 2013 (expressed in BOEs) as estimated by DeGolyer and
MacNaughton, independent petroleum engineers, and disclosed in the Company’s
Form 10-K Report for 2013.


(c)Final Reserves. For purposes of this Award, “Final Reserves” means the sum of
(i) the total Company proved oil, condensate, NGL, and natural gas reserve
quantities on the last day of the Performance Period (expressed in BOEs) as
estimated by DeGolyer and MacNaughton or the Company’s then-current independent
petroleum engineer as disclosed in the Form 10-K for the Performance Period,
determined using the same price deck as was used by the Company in calculating
the Initial Reserves, plus (ii) the Uneconomic Reserves, plus (iii) the Disposed
Reserves, plus (iv) Total Production. The “Uneconomic Reserves” are those proved
oil, condensate, NGL, and natural gas reserves (expressed in BOEs) which were
included in the Initial Reserves, but are not considered proved reserves on the
last day of the Performance Period solely because the price deck used to price
oil and natural gas products and/or the prices used to estimate the capital
costs required to develop the proved reserves as of the last day of the
Performance Period have changed from those used in the Initial Reserve report
such that the extraction of such otherwise proved reserves is uneconomic (i.e.,
Uneconomic Reserves cannot be reserves excluded from the Final Reserves because
drilling activity during the period changed the status or evaluation of the
reserves, or because the Company no longer holds the acreage or interest, or
because factors other than commodity prices or changes in the estimated capital
costs have made the project uneconomic). The “Disposed Reserves” are those
proved oil, condensate, NGL, and natural gas reserves quantities (expressed in
BOEs) which were sold during the Performance Period and reported as such in the
Company’s Form 10-K.


7.
Committee’s Reduction of Performance Percentage Points.



Notwithstanding any provision hereof to the contrary, the Committee, in its sole
discretion, by written notice to Holder prior to the Vesting Date, may reduce
Holder’s otherwise earned Performance Percentage Points by applying a Committee
Percentage Point Reduction.


(a)Performance Percentage Points Reduction. The Committee will make its
determination of the Committee Percentage Point Reduction amount (if any) based
on the Committee’s subjective evaluation of Company performance with respect to
each of the four Additional Committee Evaluation Factors listed in (b) below.
This evaluation will determine the amount of the Performance Percentage Points
reduction (not to exceed the Committee Percentage Point Reduction Limitation)
that will be the Committee Percentage Point Reduction for the Performance
Period:


(b)For purposes of this Award, the “Additional Committee Evaluation Factors”
are:


(i)the Company’s compliance with corporate governance factors such as the
ability to obtain an unqualified auditors’ opinion on the Company’s financial
statements contained in its Form 10-K for the Performance Period, and avoid any
financial restatements,


(ii)the Company’s maintenance of a reasonable debt-to-capital and/or
debt-to-cash-flow ratio,


(iii)the Company’s record as to health, safety and environmental compliance and
results, and


(iv)the increase in the net asset value per share of Company stock, determined
after excluding the effects, to the extent reasonably practical, caused by
fluctuations in commodity prices and capital and operating costs or other
factors which are generally not controllable by the Company.



6

--------------------------------------------------------------------------------






8.
Earning Performance Cash.



(a)Earned Performance Cash. The amount of Earned Performance Cash shall be equal
to the product of (i) the Target Performance Cash, multiplied by (ii) the
Performance Percentage. The Committee will determine and certify, and the
Administrator will advise Holder, of Holder’s Performance Percentage as soon as
reasonably possible thereafter.


(b)Change in Control. Notwithstanding the foregoing and any other provision
hereof to the contrary, if a Change in Control occurs during the Performance
Period then, regardless of the Performance Percentage at the date of the Change
in Control, Holder will be entitled to receive delivery of all of the Target
Performance Cash (notwithstanding any provision hereof to the contrary, none of
which Target Performance Cash will be retained by the Company other than as
payment for withholding) as soon as reasonably possible following such Change in
Control, but in no event later than the 15th day of the third month after the
end of the calendar year in which such Change in Control occurs, and Holder
permanently shall forfeit the right to receive any other amounts of Performance
Cash under this Award.


9.
Vesting (and Forfeiture) of Earned Performance Cash.



(a)No Separation Prior to the Vesting Date. If Holder does not Separate prior to
the Vesting Date, Holder will be 100% Vested in the Earned Performance Cash.


(b)Retirement Vesting Date. In the event Holder reaches his Retirement Vesting
Date prior to the Vesting Date, Holder will be entitled to receive Performance
Cash in an amount equal to the Earned Performance Cash on the Vesting Date,
based on the actual performance results certified by the Committee, without any
right to receive any additional Performance Cash, and without any proration of
the amount of Performance Cash earned in such circumstances. Notwithstanding the
foregoing, in the event Holder Separates after Holder’s Retirement Vesting Date,
but within 12 months of the Date of Grant, all rights to receive Performance
Cash under this Award will be forfeited.


(c)Forfeiture. Except to the extent expressly provided in Sections 9(b) or (c),
Holder permanently will forfeit all rights with respect to any Performance Cash
upon the date of his Separation, if such Separation occurs prior to the Vesting
Date.


(i)Death. If Holder Separates by reason of death prior to the Vesting Date,
Holder’s Beneficiary will be entitled to receive Performance Cash in an amount
equal to the Target Performance Cash (and does not have any right to receive any
other amounts of Performance Cash under this Award) as soon as reasonably
possible, but in no event more than 90 days after Holder’s death.


(ii)Disability. If Holder Separates by reason of a Disability prior to the
Vesting Date, Holder will be entitled to receive Performance Cash in an amount
equal to the Target Performance Cash (and does not have any right to receive any
additional amounts of Performance Cash under this Award) as soon as reasonably
possible but in no event later than the 15th day of the third month after the
end of the calendar year following the Date on which the Committee determines
that Holder is Disabled.


(iii)Post Separation Change in Control. If there is a Post Separation Change in
Control, Holder will be entitled to receive Performance Cash in an amount equal
to the Target Performance Cash (and does not have any right to receive any
additional Performance Cash under this Award) as soon as reasonably possible
after the date of the Change in Control but in no event later than the 15th day
of the third month after the end of the calendar year in which such Change in
Control occurs.


10.
Withholding. On the Vesting Date, the minimum statutory withholding required to
be made by the Company shall be paid by Holder (or Holder’s Beneficiary) to the
Administrator in cash, or by authorizing the Company to retain an amount of
Performance Cash, or a combination thereof.



11.
Administration. Without limiting the generality of the Committee’s rights,
duties and obligations under the Plan, the Committee shall have the following
specific rights, duties and obligations with respect to this Award. Without
limitation, the Committee shall interpret conclusively the provisions of the
Award, adopt such rules and regulations for carrying out the Award as it may
deem advisable, decide conclusively all questions of fact arising in the
application of the Award, certify the extent to which Performance Measures have
been satisfied and the number of Performance Percentage Points earned, exercise
its right to reduce Performance Percentage Points, and make all other
determinations and take all other actions necessary or desirable for the
administration of the Award. The Committee is authorized to change any of the
terms or conditions of the Award in order to take into account any material
unanticipated change in the Company’s or a Peer Company’s operations,




7

--------------------------------------------------------------------------------




corporate structure, assets, or similar change, but only to the extent such
action carries out the original purpose, intent and objectives of the Award,
and, to the extent the Award is intended to qualify as “performance based” under
Section 162(m) of the Internal Revenue Code, does not affect such qualification.
All decisions and acts of the Committee shall be final and binding upon Holder
and all other affected parties.


12.
Beneficiary. Holder’s rights hereunder shall be exercisable during Holder’s
lifetime only by Holder or Holder’s legal representative. Holder may file with
the Administrator a written designation of beneficiary (such person(s) being the
Holder’s “Beneficiary”), on such form as may be prescribed by the Administrator.
Holder may, from time to time, amend or revoke a designation of Beneficiary. If
no designated Beneficiary survives Holder, the Holder’s estate shall be deemed
to be Holder’s Beneficiary.



13.
Holder’s Access to Information. As soon as reasonably possible after the close
of the preceding Fiscal Year, the Committee (and the Administrator to the extent
it shall have been directed by the Committee) shall make all relevant
annually-determined calculations and determinations hereunder, and shall
communicate such information to the Administrator. The Administrator will
furnish all such relevant information to Holder as soon as reasonably possible
following the date on which all, or a substantial majority, of the information
is available.



14.
No Transfers Permitted. The rights under this Award are not transferable by the
Holder other than by will or the laws of descent and distribution, and so long
as Holder lives, only Holder or his or her guardian or legal representative
shall have the right to receive and retain Earned Performance Cash.



15.
No Right To Continued Employment. Neither the Plan nor this Award shall confer
upon Holder any right with respect to continuation of employment by the Company,
or any right to provide services to the Company, nor shall they interfere in any
way with Holder’s right to terminate employment, or the Company’s right to
terminate Holder’s employment, at any time.



16.
Governing Law. Without limitation, this Award shall be construed and enforced in
accordance with, and be governed by, the laws of Delaware.



17.
Binding Effect. This Award shall inure to the benefit of and be binding upon the
heirs, executors, administrators, permitted successors and assigns of the
parties hereto.



18.
Waivers. Any waiver of any right granted pursuant to this Award shall not be
valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.



19.
Severability. If any provision of this Award is declared or found to be illegal,
unenforceable or void, in whole or in part, the remainder of this Award will not
be affected by such declaration or finding and each such provision not so
affected will be enforced to the fullest extent permitted by law.



IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly-authorized representatives on the Date of Grant.


 
DENBURY RESOURCES INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Phil Rykhoek
CEO
 
Mark C. Allen
Senior VP, CFO & Asst. Secretary








8

--------------------------------------------------------------------------------




ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of the Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions, factual determinations, and/or interpretations (including,
without limitation, all interpretations of the meaning of provisions of the
Plan, or Award, or both) of the Committee regarding any questions arising under
the Plan, or this Award, or both.


Dated as of the effective date.


 
 
 
 
 
Holder Signature






9